Exhibit 10.1

 

As of April 29, 2003

 

QAD Inc.

6450 Via Real

Carpinteria, California 93013

Attn: Kathleen M. Fisher, Chief Financial Officer

 

Re:          Loan and Security Agreement

 

Dear Ms. Fisher:

 

Reference is made to that certain Loan and Security Agreement, dated as of
September 8, 2000, by and between Foothill Capital Corporation (“Lender”) and
QAD Inc. (“Borrower”), as amended (said Loan and Security Agreement, as so
amended, hereinafter referred to as the “Loan Agreement”).  Capitalized terms,
which are used herein but not defined herein, shall have the meanings ascribed
to them in the Loan Agreement.

 

Borrower has requested that the Loan Agreement be amended with respect to
certain covenants of Borrower pertaining to Borrower’s fiscal year ending
January 31, 2004.

 

Subject to the satisfaction of the conditions set forth herein, Lender is
willing to so consent to the amendment of the Loan Agreement as herein provided.

 

NOW, THEREFORE, Lender and Borrower hereby agree to the following:

 

1.             Section 7.20(a)(i) of the Loan Agreement is hereby amended and
restated in its entirety as follows:

 

“Minimum EBITDA.  EBITDA, measured on a fiscal quarter-end basis, of not less
than the required amount set forth in the following table for the applicable
period set forth opposite thereto:

 

Applicable Amount

 

Applicable Period

$18,190,000

 

For the 12 month period ending April 30, 2003

$20,060,000

 

For the 12 month period ending July 31, 2003

$18,020,000

 

For the 12 month period ending October 31, 2003

$17,170,000

 

For the 12 month period ending January 31, 2004”

 

1

--------------------------------------------------------------------------------


 

2.             Section 7.20(a)(ii) of the Loan Agreement is hereby amended and
restated in its entirety as follows:

 

“Tangible Net Worth.  Net Worth of at least the required amount set forth in the
following table as of the applicable date set forth opposite thereto:

 

Applicable Amount

 

Applicable Date

$(1,149,000)

 

April 30, 2003

$(800,000)

 

July 31, 2003

$1,700,000

 

October 31, 2003

$5,100,000

 

January 31, 2004”

 

3.             Section 7.20(b)(i) of the Loan Agreement is hereby amended and
restated in its entirety as follows:

 

“Capital Expenditures.  Capital expenditures in any fiscal year in excess of
$25,500,000.”

 

4.             The satisfaction of each of the following shall constitute
conditions precedent to the effectiveness of this letter agreement and each and
every provision hereof:

 

(a)           The representations and warranties of the Loan Agreement and the
other Loan Documents shall be true and correct in all respects on and as of the
date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 

(b)           No Default or Event of Default shall have occurred and be
continuing; and

 

(c)           No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower or Lender.

 

5.             This letter agreement constitutes an amendment to the Loan
Agreement.  Except as expressly set forth herein, the Loan Documents shall
remain in full force and effect.

 

6.             Borrower agrees that all of Lender’s attorneys’ fees and costs in
drafting and negotiating this letter agreement are part of the Lender Expenses
and are payable on demand.

 

7.             This letter agreement may be executed in any number of
counterparts and by different parties on separate counterparts.  Each of such
counterparts shall be deemed to be an original, and all of such counterparts,
taken together, shall constitute but one and the same agreement.  Delivery of an
executed counterpart of this letter agreement by telefacsimile shall be equally
effective as delivery of a manually executed counterpart.

 

2

--------------------------------------------------------------------------------


 

Please indicate your agreement to the foregoing by executing a copy of this
letter in the space below.

 

 

 

FOOTHILL CAPITAL CORPORATION,
a California corporation

 

 

 

 

 

By:

 

\s\ JOHN NOCITA

 

 

Name:

 

John Nocita

 

 

Title:

 

Vice President

 

 

CONSENTED AND AGREED TO:

 

QAD INC.

a Delaware corporation

 

 

By:

 

\s\ KATHLEEN M FISHER

 

Name:

 

Kathleen M. Fisher

 

 

Title:

 

CFO

 

 

 

3

--------------------------------------------------------------------------------